The opinion of the court was delivered by
West, J.:
The plaintiff sued to recover the purchase price of a milk separator and a mechanical milker sold to the defendant. No complaint was made of the separator, but it was pleaded that the milker injured his cows, and also damaged the defendant by the decrease in the amount of milk the cows gave,‘all in the sum of $250, the price of the milker being $163.
The one assignment of error is that the court erred in refusing a new trial, the motion for which set up inconsistency between the verdict and the findings, and that the latter were unintelligible and unsupported by the evidence.
*266The meat of the plaintiff’s contention is that the evidence was not sufficient to show that the alleged damage by the loss of milk was caused by the machine, and that from the.testimony the amount of damages allowed by the jury could not be ascertained. But an examination of the abstract and counter-abstract convinces us that the result reached by the triers of fact was fairly supported, and that the amount allowed the defendant was fully justified by the evidence.
We perceive no material inconsistency between the findings, or between them and the general verdict.
The judgment is therefore affirmed.